
	
		I
		111th CONGRESS
		1st Session
		H. R. 2258
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2009
			Mr. Kennedy (for
			 himself, Mr. Ellison, and
			 Mr. McMahon) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To adjust the immigration status of certain Liberian
		  nationals who were provided refuge in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Liberian Refugee Immigration
			 Protection Act of 2009.
		2.Adjustment of
			 status of certain Liberian nationals
			(a)Adjustment of
			 status
				(1)In
			 generalNotwithstanding section 245(c) of the
			 Immigration and Nationality Act, the
			 status of any alien described in subsection (b) shall be adjusted by the
			 Secretary of Homeland Security to that of an alien lawfully admitted for
			 permanent residence, if the alien—
					(A)applies for such
			 adjustment before April 1, 2011; and
					(B)is otherwise
			 eligible to receive an immigrant visa and is otherwise admissible to the United
			 States for permanent residence, except in determining such admissibility the
			 grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), and
			 (7)(A) of section 212(a) of the Immigration and
			 Nationality Act shall not apply.
					(2)Relationship of
			 application to certain ordersAn alien present in the United
			 States who has been ordered excluded, deported, removed, or ordered to depart
			 voluntarily from the United States under any provision of the
			 Immigration and Nationality Act may,
			 notwithstanding such order, apply for adjustment of status under paragraph (1).
			 Such an alien may not be required, as a condition on submitting or granting
			 such application, to file a motion to reopen, reconsider, or vacate such order.
			 If the Secretary of Homeland Security grants the application, the Secretary of
			 Homeland Security shall cancel the order. If the Secretary of Homeland Security
			 renders a final administrative decision to deny the application, the order
			 shall be effective and enforceable to the same extent as if the application had
			 not been made.
				(b)Aliens eligible
			 for adjustment of statusThe benefits provided by subsection (a)
			 shall apply to any alien who—
				(1)is a national of
			 Liberia; and
				(2)(A)who was granted
			 temporary protected status on or after March 27, 1991; or
					(B)was eligible to apply for temporary
			 protected status on or after March 27, 1991.
					(c)Stay of
			 removal
				(1)In
			 generalThe Secretary of Homeland Security shall provide by
			 regulation for an alien subject to a final order of deportation or removal or
			 exclusion to seek a stay of such order based on the filing of an application
			 under subsection (a).
				(2)During certain
			 proceedingsNotwithstanding any provision of the
			 Immigration and Nationality Act, the
			 Secretary of Homeland Security shall not order any alien to be removed from the
			 United States, if the alien is in exclusion, deportation, or removal
			 proceedings under any provision of such Act and raises as a defense to such an
			 order the eligibility of the alien to apply for adjustment of status under
			 subsection (a), except where the Secretary of Homeland Security has rendered a
			 final administrative determination to deny the application.
				(3)Work
			 authorizationThe Secretary of Homeland Security may authorize an
			 alien who has applied for adjustment of status under subsection (a) to engage
			 in employment in the United States during the pendency of such application and
			 may provide the alien with an employment authorized endorsement
			 or other appropriate document signifying authorization of employment, except
			 that if such application is pending for a period exceeding 180 days, and has
			 not been denied, the Secretary of Homeland Security shall authorize such
			 employment.
				(d)Adjustment of
			 status for spouses and children
				(1)In
			 generalNotwithstanding section 245(c) of the
			 Immigration and Nationality Act, the
			 status of an alien shall be adjusted by the Secretary of Homeland Security to
			 that of an alien lawfully admitted for permanent residence, if—
					(A)the alien is a
			 national of Liberia;
					(B)the alien is the
			 spouse, child, or unmarried son or daughter, of an alien whose status is
			 adjusted to that of an alien lawfully admitted for permanent residence under
			 subsection (a), except that in the case of such an unmarried son or daughter,
			 the son or daughter shall be required to establish that they have been
			 physically present in the United States for at least 1 year and is physically
			 present in the United States on the date the application for such adjustment is
			 filed;
					(C)the alien applies
			 for such adjustment and is physically present in the United States on the date
			 the application is filed; and
					(D)the alien is
			 otherwise eligible to receive an immigration visa and is otherwise admissible
			 to the United States for permanent residence, except in determining such
			 admissibility the grounds for exclusion specified in paragraphs (4), (5),
			 (6)(A), and (7)(A) of section 212(a) of the Immigration and Nationality Act shall not
			 apply.
					(2)Proof of
			 continuous presenceFor purposes of establishing the period of
			 continuous physical presence referred to in paragraph (1)(B), an alien shall
			 not be considered to have failed to maintain continuous physical presence by
			 reason of an absence, or absences, from the United States for any periods in
			 aggregate not exceeding 180 days.
				(e)Availability of
			 administrative reviewThe Secretary of Homeland Security shall
			 provide to applicants for adjustment of status under subsection (a) the same
			 right to, and procedures for, administrative review as are provided to—
				(1)applicants for
			 adjustment of status under section 245 of the Immigration and Nationality Act; or
				(2)aliens subject to
			 removal proceedings under section 240 of such Act.
				(f)Limitation on
			 judicial reviewA determination by the Secretary of Homeland
			 Security as to whether the status of any alien should be adjusted under this
			 section is final and shall not be subject to review by any court.
			(g)No offset in
			 number of visas availableWhen an alien is granted the status of
			 having been lawfully admitted for permanent residence pursuant to this section,
			 the Secretary of State shall not be required to reduce the number of immigrant
			 visas authorized to be issued under any provision of the
			 Immigration and Nationality
			 Act.
			(h)Application of
			 Immigration and Nationality Act
			 provisionsExcept as otherwise specifically provided in this Act,
			 the definitions contained in the Immigration and
			 Nationality Act shall apply in the administration of this section.
			 Nothing contained in this Act shall be held to repeal, amend, alter, modify,
			 effect, or restrict the powers, duties, functions, or authority of the
			 Secretary of Homeland Security in the administration and enforcement of such
			 Act or any other law relating to immigration, nationality, or naturalization.
			 The fact that an alien may be eligible to be granted the status of having been
			 lawfully admitted for permanent residence under this section shall not preclude
			 the alien from seeking such status under any other provision of law for which
			 the alien may be eligible.
			
